DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 November 2021.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 November 2021.
Applicant’s election without traverse of Species I in the reply filed on 29 November 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 February 2019 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14: “wherein the molten mixture is heat at a temperature” should read “wherein the molten mixture is heated at a temperature”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, the specified uniformity of the current density is indefinite. For the purpose of Examination, the “substantially uniform current density” of claim 19 is being considered read upon by any current density, however correction is still required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3, 10, 15-16, 20 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being unpatentable over Penn et al (WO 2012122035 A2, original document), hereinafter Penn, in view of evidentiary references Electrical Resistivity and Thermal Conductivity of Pure Aluminum and Aluminum Alloys up to and above the Melting Temperature, hereinafter Electrical Resistivity, and Nanocarbon-Inorganic Hybrids - Next Generation Composites for Sustainable Energy Applications, hereinafter Nanocarbon-Inorganic Hybrids.
Regarding claim 1, Penn teaches aluminum-carbon compositions (Title), by melting and mixing the carbon into the molten aluminum (heating a stirring molten mixture of a metal and carbon; [0011]), maintaining the temperature during the procedure at a temperature above the melting point of the resulting aluminum-carbon material (at a temperature sufficient to maintain the mixture in the molten state; [0011]). Penn further teaches current is applied while mixing the carbon into the molten aluminum (passing an electric current through the stirring molten mixture; [0012]), where the positive and negative electrodes can be placed generally within about 0.25 to 7 inches of one another (via at least two spaced electrodes, [0013]). Penn further teaches in Example Al-1 that a reaction vessel was charged with aluminum converted to its molten state, where an electrode affixed to a DC source was positioned in the reaction vessel; [0033], reading on where the electrodes are immersed or at least partially immersed in the molten mixture. Penn further teaches in Example Al-1 that two plates of aluminum-carbon material were poured after application of the direct current (recovering the resulting covetic material from the reactor; [0034]), and that the electrode is affixed to a DC source (wherein the electrodes are in circuit with an electrical power source that supplies the electric current, [0034]). Penn further teaches the use of an electrode that will not melt in the metal, such as a carbon electrode (wherein the electrodes are either (A) constructed from a material that does not melt at the temperature at which the molten mixture is heated, (B) the electrodes are actively cooled to prevent 
Electrical Resistivity teaches in Table I on page 1441 that the electrical resistance of pure aluminum at 700 °C to be 24.87 µΩ•cm, or in other terms an electrical conductivity of 4149.5 S/m. Table I also teaches a liquidus temperature of 666 °C, indicating the aluminum at 700 °C to be molten. Nanocarbon-Inorganic Hybrids teaches in Table 8.1 on page 228 that the electrical conductivity of in-plane graphite is 1x107 - 13x107 S/m. 
As the conductivity of graphite is 240,892% greater than that of molten aluminum, Penn reads on where each electrode has an electrical conductivity that is at least about 50 percent of an electrical conductivity of the molten mixture at the temperature of the molten mixture.
Regarding claim 2, Penn teaches the use of an electrode that will not melt in the metal, such as a carbon electrode (wherein the electrodes are constructed from a material that does react with the molten mixture at the temperature at which the molten mixture is heated, (ii) the electrodes are coated with a substance that provides an inert barrier to reaction of the electrodes with the molten mixture, or both (i) and (ii); [0013]).
Regarding claim 3, Penn teaches compositions that include aluminum and carbon that are formed into a single phase material (wherein the metal of the molten mixture comprises at least one metal selected from the group consisting of e.g., Cu, Al, Ag, Au, Fe, Ni, Pt, Sn, Pb, Zn, and Si; [0002]).
Regarding claim 10, Penn teaches suitable carbonaceous material is preferably a generally or substantially pure carbon powder (wherein the carbon is a particulate carbon material; [0021]).
Regarding claim 15, Penn teaches a reaction vessel was charged with 5.5 pounds (2.5 Kg) of 356 Aluminum [0031] and 50 grams of powdered activated carbon [0032]. Calculating the percentage of 
Regarding claim 16, Penn teaches a reaction vessel was charged with 5.5 pounds (2.5 Kg) of 356 Aluminum [0031] and 50 grams of powdered activated carbon [0032]. Calculating the percentage of carbon relative to the whole mass of the mixture, the mixture comprises 1.96% carbon, reading on wherein the total amount of carbon in the molten mixture comprises about 0.3 to about 4 percent by weight of the molten mixture.
Regarding claim 20, Penn teaches the use of an electrode such as a carbon electrode [0013], but is silent to wherein the conductivity of the each electrode is greater than or equal to the conductivity of the molten mixture.
Electrical Resistivity teaches in Table I on page 1441 that the electrical resistance of pure aluminum at 700 °C to be 24.87 µΩ•cm, or in other terms an electrical conductivity of 4149.5 S/m. Table I also teaches a liquidus temperature of 666 °C, indicating the aluminum at 700 °C to be molten. Nanocarbon-Inorganic Hybrids teaches in Table 8.1 on page 228 that the electrical conductivity of in-plane graphite is 1x107 - 13x107 S/m. 
As the conductivity of graphite is 240,892% greater than that of molten aluminum, Penn reads on wherein the conductivity of the each electrode is greater than or equal to the conductivity of the molten mixture.
Claim(s) 14 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being unpatentable over Penn in view of evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1, further in view of evidentiary reference ASM Handbook, Volume 02 - Properties and Selection: Nonferrous Alloys and Special-Purpose Materials - 5.1.2 Selection of Casting Alloys, hereinafter ASM Handbook.

ASM Handbook teaches the melting point of 356 aluminum to be from 560-610 °C. As the heating temperature of the aluminum is more than 160 °C above the upper value of 356 aluminum, Penn reads on wherein the molten mixture is heat at a temperature of at least about 50 °C above the melting point of the metal of the molten mixture.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1 above, and further in view of Braydich et al (US 20170298476 A1), hereinafter Braydich, and Kler (GB 2213198 A), hereinafter Kler.
Regarding claim 4, Penn does not teach wherein the metal of the molten mixture comprises copper or the electrodes are constructed from a material selected form the group consisting of (a) molybdenum, (b) titanium diboride, (c) copper or a copper alloy, wherein the electrodes are actively cooled to prevent melting of the electrodes; and (d) one or more metals selected from the group consisting of tungsten and palladium, wherein the electrodes are coated with a substance that provides an inert barrier to reaction of the electrodes with the molten mixture.
Braydich teaches a multi - phase covetic and methods of synthesis thereof (Title), where in the contemplated synthesis methods the metal can be copper (wherein the metal of the molten mixture comprises copper; [0025]). Braydich further teaches an exemplary multi - phase covetic can have electrical conductivity that is about 50% higher than the electrical conductivity of the base metal included in the multi - phase covetic [0008].
Kler teaches igniters and methods of manufacture of igniters (Title), where there is provided an electrical igniter having electrodes with at least one of the electrodes being substantially of tungsten 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Penn to include the use of copper as the molten metal of Braydich and the use of chromium coated tungsten electrodes by Kler to incorporate the improved electrical conductivity of the product covetic material taught by Braydich and the oxidation resistance of the electrodes as taught by Kler.
Regarding claim 5, Penn does not teach the use of a substance that provides an inert barrier for the electrode. 
Kler teaches the use of a surface layer into which chromium has been diffused onto the tungsten electrode to provide a surface that is oxidation resistant at high temperature (the substance that provides an inert barrier comprises at least one material selected from the group consisting of a conductive ceramic material, a conductive metal, a conductive intermetallic, and a conductive alloy; page 2 paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Penn to include the use of chromium coated tungsten electrodes by Kler to incorporate the oxidation resistance of the electrodes as taught by Kler.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1 above, and further in view of Braydich.
Regarding claim 11, Penn does not teach wherein the carbon comprises graphite.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Penn to include the use of graphite to create nanocarbons in-situ to prevent decomposition of a pre-made nanocarbon as taught by Braydich.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1, further in view of Huang et al (CN 108504886 A, machine translation, original document), hereinafter Huang. 
Regarding claim 12, Penn does not teach discuss the partial pressure of oxygen during the process. 
Huang teaches a TiC-C nickel-based alloy self-lubricating composite material preparation method (Title), where a preform comprising Ti powder and carbon (page 4 paragraph 4), are combined with a master alloy in a crucible (page 4 paragraph 5), which is placed in a furnace and heated where the atmosphere may be vacuum of 20-40 Pa (page 4 paragraph 6). Huang further teaches in Example 1 the (furnace pressure may be set) to 10--1 Pa, which equates to 7.5•10-4 Torr (page 5, paragraph 10). As the partial pressure of a gas must be less than or equal to the total pressure, Huang reads on wherein the process is conducted under an inert atmosphere having a partial pressure of oxygen of not more than 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Penn to include the use of an inert atmosphere having a partial pressure of oxygen of not more than about 0.1 Torr of Huang to effectively inhibit the oxidation of the composite material as taught by Huang.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1, further in view of Huang and Engineering ToolBox, Air - Composition and Molecular Weight, hereinafter Engineering ToolBox. 
Regarding claim 13, Penn does not teach discuss the partial pressure of oxygen during the process.
Huang teaches a TiC-C nickel-based alloy self-lubricating composite material preparation method (Title), where a preform comprising Ti powder and carbon (page 4 paragraph 4), are combined with a master alloy in a crucible (page 4 paragraph 5), which is placed in a furnace and heated where the atmosphere may be vacuum of 20-40 Pa (page 4 paragraph 6), equivalent to 0.150-0.300 Torr. The Examiner notes that while Huang does not positively identify what gases are present when the furnace is placed under vacuum, it would be inferred by one of ordinary skill that the gas is air. Engineering Toolbox teaches air comprises 20.946% oxygen by volume, and partial pressure is determined by volume, the partial pressure of oxygen at these pressures would be from 0.0314 Torr to 0.0628 Torr, reading on wherein the process is conducted under an inert atmosphere having a partial pressure of oxygen in a range of about 0.001 Torr to about 0.1 Torr. Huang further teaches the use of a reducing atmosphere, which can effectively inhibit the oxidation of the composite material (page 4 paragraph 6).
.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1, further in view of Berger et al (US 5573573 A), hereinafter Berger and Hill et al (US 3480716 A), hereinafter Hill.
Regarding claim 17, Penn teaches where the positive and negative electrodes can be placed generally within about 0.25 to 7 inches of one another [0013], but does not teach wherein the electrodes comprise a plurality of electrically-connected, spaced, peripheral electrodes surrounding a central electrode.
Berger teaches an electric arc furnace arrangement (Title), where a plurality of DC electrodes of graphite are arranged peripherally about the furnace (a plurality of spaced, peripheral electrodes; Col. 5 lines 37-38, Fig. 4 “11”). Berger further teaches a single bottom anode is provided centrally in the bottom of the furnace vessel (surrounding a central electrode; Col. 5 lines 64-65, Fig. 4 “20”). Berger further teaches in case of disturbances (e.g., electrode break, electrode feed-up, etc.) at one of the graphite electrodes 11 continued operation of the electric furnace is possible, whereas the operation of a single electrode arc furnace must be interrupted (Col. 7 lines 32-37).
Hill teaches a multiple electrode vacuum arc furnace (Title), comprising an annular furnace shell and a plurality of electrodes uniformly spaced and supported within said shell (Abstract, Col. 2 lines 21-22). Hill further teaches the use of a shared power supply “18” in Fig. 1, which is connected to each of the electrodes (wherein the electrodes comprise a plurality of electrically-connected electrodes; Fig. 1, Col. 2 lines 34-36). Hill further teaches a unitary annular ingot could also be employed as a multiple 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Penn to include the plurality of spaced, peripheral electrodes surrounding a central electrode taught by Berger and the electrically connected electrodes of Hill to incorporate the easier control of arcs when using a plurality of electrodes as taught by Hill.
17.	Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1, further in view of Hill.
Regarding claim 18, Penn does not teach the shape of the electrode used.
Hill teaches rather than using a cylindrical electrode other configurations can be used, with a particularly desirable configuration being a segment of a ring (Col. 3 lines 1-4). The Examiner notes a ring segment as shown by “30” in Fig. 3 is equivalent to a curved trough shape as described in the instant application, reading on wherein at least one of the electrodes has a shape selected from the group consisting of a tubular shape, a ring shape, a planar shape, and a curved-trough shape. Hill further teaches each segment is cut from the same ring casting, as in this manner the ingot electrodes to be purified will have a more uniform initial composition than could be obtained by using separately cast ingots and serves to improve the quality of the subsequently purified metal (Col. 3 lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Penn to incorporate the use of a curved trough shape of electrode to improve product purity as taught by Hill.

Hill teaches the current flowing through each electrode assembly is monitored by inductive means which produce signals representative of current flow which are fed to a comparator which compares the input signals to a predetermined standard and produces signals representative of any disparity which selectively adjust the position of electrodes to maintain a current flow through all electrodes substantially equal (wherein the electrodes are sized, shaped, and positioned in the reactor in an arrangement that provides a substantially uniform current density within substantially the entire molten mixture; Col. 2, lines 38-45). Hill further teaches position of the electrodes adjusted to maintain a uniform melting rate of the ingots and to adjust for any usual changes in the configuration of the electrodes, which may be caused by voids or other imperfections in the electrodes (Col. 2 lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Penn to incorporate the use of repositionable electrodes to maintain uniform melting rate of melted material as taught by Hill.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                         

/VANESSA T. LUK/Primary Examiner, Art Unit 1733